EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi on 7/22/2022.

The application has been amended as follows: 

Claim 8, replaced line 3 with the following: “the partition wall vertically partitioning an internal space of the”.
Claim 8, line 5, deleted the word “vertical”. 	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of Norman III (US 8,556,294) teaches a gas generator/(airbag inflator) (Figure 3) comprising: a housing (12 & 20), a first igniter (28) disposed inside the housing (12 & 20); a second igniter (34) disposed inside the housing (12 & 20);
a partition wall (54) that partitions inside the housing (12 & 20) into a first space in which the first igniter (28) is housed and that contains a first gas generating agent (52) burnt by the first igniter (28) and a second space in which the second igniter (34) is housed and that contains a second gas generating agent (64) burnt by the second igniter (34), a discharge port (22) provided in the housing (20) that connects the first space and an outside of the housing: and an inner cylindrical member/(indented portion of cylinder (54)) with a cylindrically shape housing therein the first igniter (28), an inner space of the inner cylindrical member being a portion of the first space (as illustrated), the housing (12 & 20) including a fixing portion (30) that extends from a bottom surface of the housing (12 & 20) toward a top surface and fixes the first igniter (28) (as illustrated).
Norman III fails to teach or make obvious wherein the inner cylindrical member including a communication portion provided at a first end portion corresponding to an end portion of the inner cylindrical member on a side of the fixing portion and that connects the inner space of the inner cylindrical member and the second space outside of the inner cylindrical member, and a closing member that closes, from the first space, a third space that is formed between an inner wall surface of the inner cylindrical member and an outer wall surface of the fixing portion and that connects the communication portion with the first space, the closing member being inhibited from deforming due to pressure from a side of the first space and allowing deformation due to pressure from a side of the third space that negates a closed state between the first space and the third space.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							7/22/2022Primary Examiner, Art Unit 1725